TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00473-CV



                                 Charity Fiendi Benie, Appellant

                                                  v.

                                   Yao Fiendi Benie, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
         NO. 239,517-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Charity Fiendi Benie’s brief is overdue. By letter dated November 17,

2010, this Court’s clerk informed appellant that appellant’s brief had been due September 13, 2010,

and had not been received. The letter cautioned that unless the Court received a satisfactory response

on or before November 29, 2010, the appeal could be dismissed. No response has been filed,

therefore this appeal is dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).




                                               Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 12, 2011